Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20              PageID.1   Page 1 of 18




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

MOLLY PERALTA,
                                                 Case No.
             Plaintiff,
vs.                                              Hon.

ETON STREET RESTAURANT, INC. d/b/a
BIG ROCK CHOP HOUSE,

             Defendant.
____________________________________________________________________/
 Jack W. Schulz (P78078)
 SCHULZ GOTHAM PLC
 PO Box 44855
 Detroit, MI 48244
 (313) 246-3590
 jackwschulz@gmail.com
 Attorneys for Plaintiff
____________________________________________________________________/

             COMPLAINT AND DEMAND FOR TRIAL BY JURY

                          There is no other civil action pending in
                          this Honorable Court or any other Court
                          arising out of the same transaction and
                          occurrence.

      NOW COMES Plaintiff, MOLLY PERALTA, for her Complaint against

Defendant Eton Street Restaurant, Inc. d/b/a Big Rock Chop House stating the

following:
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20            PageID.2     Page 2 of 18




                                     INTRODUCTION

      1.     Plaintiff Molly Peralta was a long-time manager at Defendant’s restaurant,

Big Rock Chophouse, until she required leave due to Covid-19 and then was additionally

punished for refusing to commit fraud by performing unpaid labor for Defendant while

collecting unemployment.

      Following Governor Whitmer’s Executive Order 2020-9 closing restaurant’s

indoor service, Defendant sought to circumvent fully compensating its employees by

instead having them collect unemployment while performing work. Plaintiff refused to

do so. Concurrently, Plaintiff notified Defendant that she was experiencing Covid-19

symptoms. Defendant instructed Plaintiff to work for one more day with knowledge of

these symptoms. Plaintiff was not offered any form of paid leave under the FFCRA or

FMLA. Ultimately, Plaintiff was just told to stay at home while Defendant figured out

what to do with her. On May 26, 2020, Plaintiff was notified that she would not be

returning to her previous management role and was instead terminated. Plaintiff was

explicitly told that Defendant needed to retain those who had been working (unpaid and

without taking protected leave) instead of her.

      Within this complaint, Plaintiff alleges that she was terminated in violation of her

rights afforded under the FLSA, FFCRA, FMLA and in violation of public policy.




                                            2
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20            PageID.3    Page 3 of 18




                                         PARTIES

      2.      Plaintiff Molly Peralta is an individual who resides in Wayne County,

Michigan.

      3.      Defendant Eton Street Restaurant, Inc. is a domestic profit corporation

located in Birmingham, Michigan, Oakland County.

      4.      At all times relevant herein, Defendant acted by and through its agents and

employees, each of whom acted at all times relevant herein in the course and scope of

their employment with and for Defendant.

                           JURISDICITON AND VENUE

      5.      This Court has original jurisdiction under 28 U.S.C. § 1331 because

Plaintiff has raised Federal Claims under the Fair Labor Standards Act, 29 U.S.C 201,

et seq. and the Families First Coronavirus Response Act, Pub.L. No. 116-127, 134 Stat.

178 (2020).

      6.      This Court is the proper venue pursuant to 28 U.S.C. § 1391(b).

                            GENERAL ALLEGATIONS

      7.      Defendant Eton Street Restaurant, Inc., d/b/a Big Rock Chop House (“Big

Rock” or “Defendant”) is a high-end steak house located in Birmingham, MI.

      8.      Big Rock has an annual dollar volume of sales of at least $500,000.




                                            3
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20             PageID.4   Page 4 of 18




      9.     Plaintiff Molly Peralta (“Plaintiff”) began her employment with Big Rock

since 2015. Beginning in 2017, Plaintiff became a manager managing the main, the cigar

lounge, and acted as floor and host manager.

      10.    During her employment, Plaintiff was a valued employee, received

positive reviews, and no significant discipline.

      11.    Around early March 2020, America began seeing multiple cases of the

novel coronavirus (“COVID-19”). Covid-19 is a respiratory disease that can result in

serious illness or death. It is caused by a new strain of coronavirus not previously

identified in humans and easily spread from person to person.

      12.    On March 10, 2020, the Michigan Department of Health and Human

Services identified the first two presumptive-positive cases of COVID-19 in Michigan.

On that same day, Michigan’s Governor Whitmer issued Executive Order 2020-4

declaring a state of emergency across the state of Michigan under section 1 of article 5

of the Michigan Constitution of 1963, the Emergency Management Act, 1976 PA 390,

as amended, MCL 30.401-.421, and the Emergency Powers of the Governor Act of

1945, 1945 PA 302, as amended, MCL 10.31-.33.

      13.    On March 16, 2020, Governor Whitmer issued Executive Order 2020-9

which, among other things, temporarily limited restaurants to carry out service.




                                            4
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20           PageID.5   Page 5 of 18




      14.    On March 16, 2020, Big Rock’s General Manager Vera Day Rizer (“Day

Rizer”) met with Plaintiff and assistant general manager, Fabrice Valiot (“Valiot”) and

told them “not to worry” and that they would be “keeping their jobs.”

      15.    Later on March 16, 2020, Day Rizer informed all non-management staff

that they were laid off. Additionally, she instructed them to apply for unemployment.

      16.    Despite being instructed to apply for unemployment, several kitchen staff

never stopped working. On information and belief, these individuals were compensated

through unemployment instead of wages from Defendant.

      17.    Several employees were paid cash and instructed by Defendant not to

clock into work so that they could collect unemployment.

      18.    On March 18, 2020, President Donald Trump signed the Families First

Coronavirus Response Act (“FFCRA”) into law. The FFCRA amends the Family

Medical Leave Act (“FMLA”) by adding another qualifying reason for leave and

requiring pay for most of it. It provides up to 12 weeks of leave (two weeks unpaid and

ten weeks paid) for "a qualifying need related to a public health emergency" and/or is

“experiencing COVID-19 symptoms and is seeking a medical diagnosis.” See FFCRA,

Division C, § 3102(b) (Pub. L. No. 116-127); 29 U.S.C. § 2612(a)(1)(F)) Qualifying

reasons include the period in which an employee is experiencing COVID-19 symptoms

or has been exposed to someone exhibiting symptoms and seeking a medical diagnosis.

See 29 C.F.R. § 826.20


                                          5
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20           PageID.6     Page 6 of 18




      19.    On March 18, 2020, Plaintiff’s supervisor, Day Rizer, instructed Plaintiff,

Valoit, and one other employee, to apply for unemployment backdated to the beginning

of the week—March 15. That same day, Day Rizer had similar discussion with other

employees at separate meetings.

      20.    Later March 18, Day Rizer announced that the restaurant was going to shut

down entirely until further notice.

      21.    While at work on March 18, Plaintiff and other employees were allowed

to apply for unemployment benefits while sitting in Defendant’s sales office.

      22.    After signing up for unemployment benefits, Plaintiff was then notified by

Day Rizer that the restaurant was still going to be open for takeout and Plaintiff was

expected to work. Plaintiff responded “okay great so I am not going to on

unemployment.”      Day Rizer responded, “no you’re going to continue to be on

unemployment and we’re going to figure out the schedule.” Plaintiff responded with a

frustrated and confused look.

      23.    In doing so, Defendant instructed employees to return to work while

continuing to collect unemployment. The idea was that the employees would work for

free while collecting unemployment benefits.

      24.    Plaintiff discussed with other employees that Day Rizer was essentially

asking employees to work for free while collecting unemployment. Plaintiff and others

expressed that they were scared they would be terminated if they didn’t.


                                           6
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20               PageID.7    Page 7 of 18




       25.       Defendant scheduled Plaintiff to work every day that week despite

encouraging Plaintiff to collect unemployment and discontinuing her pay.

       26.       The majority of Defendant’s employees accepted this proposition. On

information and belief, only four employees, including Plaintiff, refused to perform

work for free and fraudulently obtain unemployment.

       27.       On March 19, 2020, Plaintiff developed symptoms potentially related to

Covid-19 including a fever, a sore throat, and an overall ill feeling. Plaintiff notified Day

Rizer stated that she probably should not come in to work. Day Rizer instructed Plaintiff

to come in anyways. Due to this pressure, Plaintiff did go into work.

       28.       Day Rizer also wanted Plaintiff to interview a potential new employee on

March 19. Plaintiff told Day Rizer that she didn’t believe it was safe to have a stranger

in the restaurant and reminded her that she was not feeling well. Plaintiff refused to

interview the interviewee.

       29.       On March 19, 2020, several employees again had a conversation about

how they were afraid of retaliation from Day Rizer for refusing to work for free. The

conversation also included a discussion about how Day Rizer was not taking the

pandemic seriously and was not interested in employee safety or following the rules

related to it.

       30.       On March 20, 2020, Day Rizer called and left Plaintiff a voicemail to call

her back. Plaintiff texted Rizer and said that her throat was still sore. Day Rizer


                                              7
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20              PageID.8     Page 8 of 18




instructed Plaintiff not to come in and to stay at home until she had some plan from the

owners.

       31.    After, Plaintiff called Day Rizer to discuss what she meant in her text.

During this conversation, Plaintiff said she was fearful that she had Covid-19 or wasn’t

sure if she was symptomatic due to the anxiety and stress of what is being asked of her

by Day Rizer. Day Rizer said she was going to discuss the matter with the owners and

figure out a plan for Plaintiff. Day Rizer also quipped that it seemed younger people

were terrified of the pandemic but “us older people aren’t scared.”

       32.    Plaintiff and her boyfriend tried but had difficulty obtaining Covid-19 tests.

       33.    On March 27, 2020, Plaintiff sent a text to Day Rizer to inform her that she

was feeling better. Plaintiff asked if there were any updates and inquired when Big Rock

would return to its normal business (meaning she was not going to come in on

unemployment). Plaintiff did not receive a response.

       34.    On March 30, Day Rizer responded telling Plaintiff to sit tight and

provided a link for Plaintiff to provide to her employees for a financial relief opportunity

for restaurant workers during the pandemic. Plaintiff shared this link with Defendant’s

employees as instructed.

       35.    During this off period, Plaintiff was told by a coworker that Day Rizer and

other management were stating that Plaintiff abandoned her job and was refusing to

work. Also, that Plaintiff better return to help immediately.


                                             8
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20              PageID.9    Page 9 of 18




      36.       Plaintiff received no communications from Defendant between March 30

and April 21.

      37.       On April 21, 2020, Plaintiff emailed Day Rizer and Defendant’s

accountant inquiring about her unemployment claim. Plaintiff received a statement from

the agency that Defendant had provided a certain response. Day Rizer responded that

Defendant was not contesting the unemployment.

      38.       On May 2, 2020, Day Rizer deactivated Plaintiff’s access to shift notes and

other management systems without notice.

      39.       On May 18, 2020, Plaintiff emailed Day Rizer inquiring whether there was

going to be a manager’s meeting to discuss reopening Big Rock and getting things back

to normal. Day Rizer did not respond.

      40.       On May 26, 2020, Plaintiff received a call from Day Rizer informing her

that she was being terminated. Plaintiff immediately stated that she felt she was being

retaliated against for refusing to come in and work while on unemployment. Day Rizer

responded she was instructed by the owners that she “had to make some cuts and had to

take care of the people who had been there for the last three months with her.” (the

people who at least partially worked while collecting unemployment)

      41.       During the period of March 19-May 26, 2020, numerous employees of

Defendant were asked and agreed to work while collecting unemployment benefits.

These employees either retained their positions or refused an offer of reinstatement.


                                              9
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20          PageID.10    Page 10 of 18




      42.    On information and belief, the only four people who were not offered

reinstatement following the reopening were the individuals who did not perform unpaid

work during the period in which they collected unemployment and/or took leave due to

Covid-19 symptoms.

      43.    On information and belief, an employee was promoted to the position

previously held by Plaintiff.

                          COUNT I
       UNLAWFUL RELATIATION IN VIOLATION OF THE FAIR LABOR
                  STANDARDS ACT (29 U.S.C. § 215)

      44.    All preceding paragraphs are incorporated by reference.

      45.    At all relevant times, Plaintiff and Defendant were covered by and within

the meaning of the Fair Labor Standards Act, 29 U.S.C 201, et seq.

      46.    Plaintiff engaged in protected activity by refusing to perform unpaid work.

      47.    Plaintiff engaged in protected activity when she openly discussed refusing

to perform unpaid work with her coworkers.

      48.    Defendant retaliated against Plaintiff by terminating and replacing her due

to her for not performing unpaid work in violation of the FLSA.

      49.    Defendant’s discrimination, retaliation, and discharge was prohibited

under the FLSA (29 U.S.C. § 215(3)).

      50.    The actions of Defendant were intentional and willful.




                                          10
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20           PageID.11    Page 11 of 18




      51.    As a direct and proximate result of Defendant’s unlawful actions against

Plaintiff, as described in this Complaint, Plaintiff has sustained injuries and damages,

including, without limitation, loss of earnings, loss of career opportunities, mental and

emotional distress, loss of reputation and esteem in the community, and loss of the

ordinary pleasures of everyday life, including the opportunity to pursue her gainful

occupation of choice.

                           COUNT II
       RETALIATION--MICHIGAN WORKFORCE OPPORTUNITY WAGE
                  ACT –Mich. Comp. Laws. Ann. 408.411

      52.    All preceding paragraphs are incorporated by reference.

      53.    Defendant retaliated against Plaintiff by terminating and replacing her due

to because she did not perform unpaid work and/or refused to perform unpaid work in

violation of the Michigan Workforce Opportunity Wage Act.

      54.    As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has

sustained injuries and damages including but not limited to: loss of earnings and earning

capacity; loss of career opportunities; loss of fringe and pension benefits; significant

medical bills; mental anguish; physical and emotional distress; humiliation and

embarrassment; loss of professional reputation; and loss of the ordinary pleasures of

everyday life, including the right to pursue gainful employment of his choice.




                                           11
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20          PageID.12    Page 12 of 18




                         COUNT III
    VIOLATION OF THE FFCRA, FLSA, AND FMLA - INTERFERENCE

      55.    All preceding paragraphs are incorporated by reference.

      56.    As a result of the Covid-19 pandemic, Congress expanded the FMLA

through the FFCRA to cover Employers with under 50 employees for Covid-19 related

purposes.

      57.    The FFCRA, specifically, the Emergency Family and Medical Leave

Expansion Act (“EFMLEA”), amends the Family Medical Leave Act (“FMLA”) by

adding another qualifying reason for leave and requiring pay for most of it. It provides

up to 12 weeks of leave (two weeks unpaid and ten weeks paid) for "a qualifying need

related to a public health emergency" and/or is “experiencing COVID-19 symptoms and

is seeking a medical diagnosis.” See FFCRA, Division C, § 3102(b) (Pub. L. No. 116-

127); 29 U.S.C. § 2612(a)(1)(F))

      58.    Qualifying reasons include the period in which an employee is

experiencing COVID-19 symptoms or has been exposed to someone exhibiting

symptoms and seeking a medical diagnosis. See 29 C.F.R. § 826.20

      59.    The Department of Labor has ruled Covid-19 related symptoms as

experiencing a fever, dry cough, shortness of breath, or shortness of breath; or other

symptoms identified by the US Centers for Disease Control and Prevention (CDC).




                                          12
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20           PageID.13    Page 13 of 18




         60.   An employee returning from FFCRA paid sick leave or family leave has

the right to be restored to the same or an equivalent position under the FMLA. See 29

C.F.R. § 826.30(a)

         61.   That to that end, the FMLA makes it “unlawful for any employer to

interfere with, restrain, or deny the exercise of or the attempt to exercise, any right

provided” by the Act.

         62.   That at all times material hereto, Defendant was a covered employer as

defined by the FMLA, the FFCRA, and the applicable federal regulations.

         63.   The Defendant has less than 500 employees.

         64.   Plaintiff was an eligible for sick leave and paid leave under the FFCRA.

         65.   Plaintiff required leave for "a qualifying need related to a public health

emergency" and/or was “experiencing COVID-19 symptoms and is seeking a medical

diagnosis.”

         66.   Plaintiff informed Defendant that she needed leave due to symptoms

related to Covid-19.

         67.   Defendant were aware Plaintiff required leave for these reasons.

         68.   Defendant required Plaintiff to come in and work despite her request for

leave.

         69.   Defendant did not compensate Plaintiff during her available protected

leave as required pursuant to the FFCRA.


                                            13
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20            PageID.14     Page 14 of 18




       70.     Defendant intentionally ignored Plaintiff after she stated she had recovered

from her Covid-19 symptoms and was ready to return to work.

       71.     Defendant terminated Plaintiff for taking leave which was protected under

the FMLA.

       72.     Defendant failed to inform Plaintiff of her rights pursuant to the FFCRA,

FMLA, and FLSA.

       73.     Defendant did not inquire further to obtain any additional information or

doctor’s notes from Plaintiff regarding her medical condition and need for leave.

       74.     Defendant has interfered with and denied plaintiff her FFCRA/FMLA

rights as described above and herein, including, but not limited to, failing to preserve

Plaintiff’s position as she took leave protected by the FFCRA/FMLA to address her need

for Covid-19 symptoms and testing and instead discharging Plaintiff from her position,

in violation of the FMLA and FFCRA.

       75.     Defendant’s actions were intentional, with deliberate disregard for the

rights and sensibilities of the Plaintiff.

       76.     Defendant’s interference with Plaintiff’s FFCRA/FMLA leave has directly

and proximately caused Plaintiff great damages, including embarrassment, humiliation,

outrage, mental distress and economic loss of large but as of yet undetermined

proportions.




                                             14
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20           PageID.15       Page 15 of 18




                             COUNT IV
          VIOLATION OF THE FFCRA AND FMLA - RETALIATION

       77.    All preceding paragraphs are incorporated by reference.

       78.    Plaintiff took leave which was protected under the FMLA as expanded by

the FFCRA.

       79.    Defendant retaliated against Plaintiff in violation of the FMLA leave by

terminating her for taking leave which qualified as protected leave in violation of the

FMLA and FFCRA.

       80.    Defendant deliberately ignored Plaintiff following her leave.

       81.    Defendant’s GM Day Rizer explicitly told Plaintiff that she needed to take

care of the individuals who actually worked during the break.

       82.    Defendant’s actions were intentional, with deliberate disregard for the

rights and sensibilities of the Plaintiff.

       83.    There is a causal connection between Plaintiff’s protected activity and

Defendant’s retaliatory actions described above.

       84.    As a direct and proximate result of Defendant’s unlawful actions, Plaintiff

has sustained injuries and damages including, but not limited to, loss of pay, loss of

career opportunities, humiliation and embarrassment, mental anguish and emotional

distress, loss of professional reputation, and loss of the ordinary pleasures of everyday

life, including the right to pursue gainful occupation of choice and incurred substantial

liability for attorney fees.

                                             15
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20             PageID.16      Page 16 of 18




                       COUNT V
    WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

       85.    All preceding paragraphs are incorporated by reference.

       86.    On or about May 26, 2020 Defendant wrongly terminated Plaintiff in

contravention of public policy in that Plaintiff refused to violate the law.

       87.    Defendant terminated Plaintiff for her refusal to work unpaid while

collecting unemployment—an act which amounts to fraud.

       88.    Defendant encouraged its employees to violate the law by performing

unpaid work while collecting unemployment.

       89.    Defendant rewarded the employees who violated the law by retaining their

positions while punishing those who did not perform unpaid work with termination or

lay off.

       90.    Defendant discharged Plaintiff in illegal retaliation for exercising a well-

established right.

       91.    Defendant in bad-faith, wrongfully, maliciously, and intentionally

terminated Plaintiff’s employment in violation of the public policy, causing her to be

humiliated in the process.

       92.    Defendant’s termination of Plaintiff in violation of public policy of the

State of Michigan has damaged her by loss of earnings and earning capacity; loss of

benefits and future benefits; mental anguish; physical and emotional distress;

humiliation and embarrassment; and loss of professional reputation

                                            16
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20           PageID.17    Page 17 of 18




                              REQUEST FOR RELIEF

       WHEREFORE, Plaintiff requests that this Honorable Court:

       a.     Grant her all available compensatory damages for economic injury,

including back and front pay, mental and emotional distress, humiliation, outrage,

economic damages, loss of employment opportunity, harm to reputation, loss of earning

capacity, punitive damages, and any other damages available by law;

       b.     Grant her all available liquidated damages pursuant to the FLSA, FFCRA,

and FMLA;

       c.     Grant Plaintiff’s reasonable attorney’s fees and costs incurred in this

litigation; and

       d.     Grant all such further relief as shall meet equity and good conscience.

                                                Respectfully submitted,

                                                By: /s/ Jack W. Schulz
                                                Jack W. Schulz (P78078)
                                                SCHULZ GOTHAM PLC
                                                Attorney for Plaintiff
                                                PO Box 44855
                                                Detroit, MI 48244
                                                (313) 246-3590
DATE: July5, 2020




                                           17
Case 2:20-cv-11817-GAD-RSW ECF No. 1 filed 07/05/20        PageID.18   Page 18 of 18




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MOLLY PERALTA,
                                             Case No.
            Plaintiff,
vs.                                          Hon.

ETON STREET RESTAURANT, INC. d/b/a
BIG ROCK CHOP HOUSE,

             Defendant.
____________________________________________________________________/
 Jack W. Schulz (P78078)
 SCHULZ GOTHAM PLC
 PO Box 44855
 Detroit, MI 48244
 (313) 246-3590
 jackwschulz@gmail.com
 Attorneys for Plaintiff
____________________________________________________________________/

                          DEMAND FOR TRIAL BY JURY

      Plaintiff Molly Peralta hereby demands for a trial by jury.

                                             Respectfully submitted,


                                             By: /s/ Jack W. Schulz
                                             Jack W. Schulz (P78078)
                                             SCHULZ GOTHAM PLC
                                             Attorney for Plaintiff
                                             PO Box 44855
                                             Detroit, MI 48244
                                             (313) 246-3590
DATE: July 5, 2020
